Citation Nr: 0509481	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  00-20 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to February 
1945.  He died in March 1999.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans' Affairs (hereinafter "VA") Regional 
Office in Montgomery, Alabama, which denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  In September 2001 and October 2003, the 
Board remanded the claim for additional development.  

In October 2000, the appellant indicated on her appeal form 
(VA Form 9) that he desired a hearing before a Member of the 
Travel Board.  However, in a statement received by the RO in 
March 2001, the appellant stated that she wished to withdraw 
her request for a hearing.  See 38 C.F.R. § 20.702(e) (2004).  
Accordingly, the Board will proceed without further delay.


REMAND

The appellant argues that service connection is warranted for 
the cause of the veteran's death.  

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in some 
instances, was manifest to a compensable degree within one 
year of service discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In the 
absence of such evidence, the regulations require a showing 
that a service- connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. §§ 3.310(a), 3.312 (2004).

With respect to the principal cause of death, VA regulations 
provide that a "service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The veteran's certificate of death indicates that the veteran 
died in March 1999, at the age of 77.  In Part I of the 
veteran's death certificate, it states that the immediate 
cause of death was "cerebrovascular disease," due to (or as a 
consequence of) "coronary artery disease," due to (or as a 
consequence of) "pneumonia," due to (or as a consequence of) 
"Parkinson's Disease."  

At the time of the veteran's death, service connection was in 
effect for generalized anxiety with depression, evaluated as 
10 percent disabling.  Service connection is not in effect 
for any other disorders.  

The claims file contains a statement from James Zumstein, 
M.D., dated in June 2000, in which Dr. Zumstein states that 
the veteran had a history of neurosis.  He concluded, "In my 
medical opinion, I do believe that the neurosis that [the 
veteran] had did contribute to his underlying coronary artery 
disease and cerebral vascular disease which eventually 
resulted in his demise."  

The Board finds that a remand is required in order to obtain 
an etiological opinion.  Dr. Zumstein's opinion is only four 
sentences long, is not shown to have been based on a review 
of the veteran's C-file, and it does not discuss the 
veteran's history of nonservice-connected disorders, nor does 
it provide an explanation, or support to clinical findings or 
studies, for its conclusion.  In this regard, the veteran is 
shown to have a complex medical history involving a number of 
disorders for which service connection is not in effect, to 
include an endarterectomy secondary to vascular disease, 
hypertension, coronary artery disease, status post coronary 
artery bypass surgery, arteriosclerotic dementia (also 
characterized as "multi-infarct dementia"), a history of 
stroke, and Parkinson' disease.  See e.g., report from Phenix 
Regional Hospital, dated in April 1996; reports from St. 
Francis Hospital, dated in January 1999.  He is also shown to 
have a history of heavy smoking.  Id.  Therefore, on remand, 
the claim should be referred to an cardiologist for an 
etiological opinion.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The RO should arrange for the claims 
folder to be reviewed by a cardiologist.  
The cardiologist should state that the 
claims folder has been reviewed in 
connection with the review of the case.  
The cardiologist is requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., a probability of 
50 percent or greater) that the veteran's 
service-connected generalized anxiety 
with depression contributed substantially 
or materially to cause the veteran's 
death.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




